Case: 19-60627     Document: 00515720835          Page: 1    Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 26, 2021
                                  No. 19-60627                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Shafiqul Islam,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 526 104


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Shafiqul Islam, a native and citizen of Bangladesh, petitions for review
   of the decision of the Board of Immigration Appeals (BIA) dismissing his
   appeal of the decision and order of the immigration judge (IJ) denying his
   application for asylum, withholding of removal, and Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60627       Document: 00515720835         Page: 2   Date Filed: 01/26/2021




                                    No. 19-60627


   Torture (CAT) relief. Because Islam does not substantively challenge the
   BIA’s dismissal of either his CAT claim or his claim that the IJ violated his
   due process rights, he has abandoned those claims. See Soadjede v. Ashcroft,
   324 F.3d 830, 833 (5th Cir. 2003).
          Although Islam argues that the IJ lacked sufficient justification to
   require that he provide reasonably available evidence in support of his
   application and, alternatively, that the IJ erroneously determined that such
   evidence was reasonably available, he did not raise these arguments before
   the BIA, and we lack jurisdiction to consider them. See Yang v. Holder, 664
F.3d 580, 588 (5th Cir. 2011); 8 U.S.C. § 1252(d)(1). Islam fails to show that
   the denial of asylum was unsupported by substantial evidence. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). He, therefore, necessarily also
   fails to show that he was entitled to withholding of removal. See Yang, 664
F.3d at 588-89.
          The petition for review is DENIED in part and DISMISSED in
   part for lack of jurisdiction.




                                         2